Citation Nr: 0729473	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1982 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied service connection for 
a low back disability.

In May 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As noted above, the veteran was afforded a hearing before the 
Board in May 2007.  At that time, he indicated that he sought 
treatment for his low back injury at Boston Medical Center 
(BMC) within one year of discharge from service.  The Board 
allowed the veteran 60 days to obtain the records for the 
Board's review.  The RO also sent a request to BMC for the 
veteran's records; however, no response has been received.  
It appears that a follow-up request for the records was not 
made and that the veteran was not notified that the records 
have not been received.  See 38 C.F.R. § 3.159(c)(1), (e) 
(2007).

Further, x-ray reports are contained within the service 
medical records, which are somewhat inconsistent.  Lumbar 
spine series in October 1988 revealed an impression of +/- 
right S1 osteoarthritis.  In November 1988, it appears that 
this same x-ray was interpreted as showing L5-S1 narrowing of 
foramen with posterior osteophyte.  In August 1989, a lumbar 
spine series was interpreted as essentially normal.  The 
actual x-ray films are absent from the file.  The Board 
believes that these films may have probative value and that 
efforts should be made to obtain and associate them with the 
claims file.  Once the foregoing development has been 
completed, the claims file should be sent to a VA physician 
for an additional medical opinion.  If the physician is 
unable to provide the requested opinion without examining the 
veteran, a VA examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Send a follow-up request to Boston 
Medical Center to obtain the veteran's 
treatment records for his low back, dated 
from 1990 to 1993.  If efforts to obtain 
these records are unsuccessful, inform the 
veteran of that fact.  See 38 C.F.R. § 
3.159(c)(1), (e).

2.  Inform the veteran of the inability to 
obtain his records from Caritas Carney 
Hospital.  See Letter from Caritas Carney 
Hospital, dated May 24, 2007; 38 C.F.R. 
§ 3.159(e).

3.  Contact the National Personnel Records 
Center (NPRC) to obtain the veteran's 
lumbar x-ray films taken in October 1988 
and/or November 1988, and in August 1989.  
All efforts to obtain these films should 
be fully documented, and NPRC must provide 
a negative response if the x-ray films are 
not available.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, send 
the claims file and a copy of this remand 
to a VA physician for review.  The 
physician must provide an opinion as to 
the date of onset and etiology of the 
veteran's current low back disorder.  

The physician should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
low back disorder had its onset during 
active service, was manifest within one 
year of the veteran's separation from 
service, or is related to any in-service 
disease or injury.  

In providing this opinion, the physician 
should discuss the significance of the in-
service complaints and findings pertaining 
to the veteran's lumbar spine, including 
the lumbar spine series in 
October/November 1988 and August 1989.  
Again, lumbar spine series in October 1988 
revealed an impression of +/- right S1 
osteoarthritis.  In November 1988, it 
appears that this same x-ray was 
interpreted as showing L5-S1 narrowing of 
foramen with posterior osteophyte.  In 
August 1989, a lumbar spine series was 
interpreted as essentially normal.  

If the VA physician is unable to render 
the requested opinion without examining 
the veteran, schedule the veteran for an 
examination of his spine.

A rationale for any opinion expressed 
should be provided.

5.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  3C.F.R. 
§ 20.1100(b) (2007). 

